DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art of record fails to disclose the newly added limitations to Claim 45, namely: “receive feedback from the feedback element of the end effector in response to the application of stimulation energy to a treatment site, the stimulation energy being attuned to target neural structures, the feedback comprises at least measured responses to the stimulation energy.”. The Examiner respectfully disagrees.
Particularly, Gang discloses using the MOSFET sensor array to identify target nerves for an ablation procedure, wherein the monitoring can be done before ablation energy is provided but also can continue during the procedure, and thus in response to stimulation energy being applied to the target structures (par. [0288]). This provides feedback regarding whether the target nerve has been successfully denervated as well as preventing stenosis and/or generating thrombi. This appears to be the same type of procedure described by Applicant in the present specification in that the algorithm used to provide mapping before a procedure is the same algorithm used to track progress of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 45-48, 50-54, 57, 58 and 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Gang et al. (2014/0018792) in view of Brink et al. (2016/0120598).
Regarding Claims 45 and 52, Gang discloses a treatment system having a treatment device 800 having a shaft and having an energy delivery element 821 and a sensing element 520, i.e. MOSFET array which is a transistorized electrode (par. [0176-177; Fig. 1). Gang further discloses a console 542 having a controller 536 operably associated with the treatment device 800 (par. [0198, Fig. 6; Claim 1), the controller 536 having a computer-readable medium, i.e. memory, carrying instructions which, when executed by the controller causes the console to receive feedback from sensing element 520; determine locations of target nerves (par. [0187]) and locations of vessels at a treatment site based on the feedback (contact with the vessel wall is determined and catheter is advanced to a desired point based on biopotential feedback, see par. [0263-0265]; furthermore vessel membrane potential which identifies a vessel wall location is determined and mapped par. [0271])); and generate a treatment pattern, i.e. map, that targets the nerves while avoiding non-target tissue such as vessels, e.g. localization of therapy (par. [0271]). Furthermore, regarding determining locations of target nerves as well as other non-target structures, Gang discloses obtaining x, y and z coordinates along a renal vessel wall indicating locations of the renal wall, non-target renal vessel locations and target renal nerve locations. Particularly, the depth (i.e. the z coordinate) and location data (which can include x and y coordinates) are stored in a map for use in determining target locations for treatment (par. [0269-0271]; Fig. 19A). Gang also discloses the system assists a physician in applying treatment energy via 
However, Brink discloses automating an ablation method in which focal points have been identified using an imaging system (par. [0095]), much like that disclosed by Gang, such that the focal points are ablated without ablating non-target locations that have been mapped via the imaging system. This automated system would provide the benefit of avoiding human error in manipulation of the ablation device thus adding more precision to the treatment of a patient.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Gang reference to include automated ablation at desired locations and depths (e.g. focal points), as taught and suggested by Brink, for the purpose of avoiding human error in manipulation of the ablation device thus adding more precision to the treatment of a patient.
In regards to Claim 46, Gang discloses the system can identify multiple different neural structures, such as not only the renal nerves but the axonal terminus of the nerve (par. [0270]) as well as the vascular tree leading up to the renal artery/nerves (par. [0259]).
Regarding Claims 47 and 48, Gang discloses the console is configured to determine an efficacy of the treatment such as by measuring physiological parameters such as sympathetic nerve activity during ablation (par. [0288]). Temperature sensors can also be included (par. [0187]).
With regards to Claims 50 and 51, Gang discloses a display 545 for providing feedback to a user (par. [0198; Fig. 19A).
In regards to Claim 53, Gang discloses the sensor elements 520 can measure impedance values (par. [0191, 0210]).
With regards to Claim 54, Gang discloses displaying impedance values to user but discloses they are displayed in a graph format (Fig. 9; par. [0210]). and not a grid format. The Examiner notes that the data underlying the displayed impedance graph can be represented in a grid of impedance as a y-value and time as an x-value. Utilizing a different data format to relay the same information to a user would have been an obvious matter of design choice before the effective filing data of the claimed invention given that either format would perform the function of conveying impedance values to a user equally well.
Regarding Claim 57, Gang discloses the ablation energy is RF energy (par. [0265]).
With regards to Claim 58, Gang discloses RF ablation tip 821 houses ablation electrodes (par. [0187]).
In regards to Claims 60-62, Gang discloses a handle, i.e. a joystick, operationally coupled via control signals and magnetic coupling to device 800 which is configured to manipulate the orientation of the shaft (par. [0284]).
Regarding Claim 63, Gang discloses the device 800 can bend and therefore can have a bend radius as claimed (par. [0233-0234]).
With regards to Claim 64, Gang discloses the device 800 can be pushed, pulled and/or rotated, which encompasses two different translational directions (i.e.  y .

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Gang et al. (2014/0018792) in view of Brink et al. (2016/0120598), further in view of Edwards et al. (5,843,026). Gang discloses ablating tissue using RF energy and monitoring tissue temperature to determine an efficacy of treatment but fails to disclose an automatic shutoff responsive to detected neural activity or sensed temperature. However, Edwards discloses an RF ablation system that provides an automatic shutoff when a sensed temperature in tissue exceeds a threshold for the purpose of preventing tissue damage to adjacent areas to the ablation site (Abstract). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Gang and Brink combination to include an automatic shut-off in response to a sensed temperature exceeding a threshold, as taught and suggested by Edwards, for the purpose of preventing tissue damage to adjacent areas to the ablation site.


Claims 55, 56 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Gang et al. (2014/0018792) in view of Brink et al. (2016/0120598), further in view of Ingle (2011/0264086). 
Regarding Claim 55, Gang and Brink disclose the claimed invention except that RF ablation is used instead of Cryotherapy. Ingle shows that cryotherapy is an 
In regards to Claims 56 and 59, Gang and Brink disclose ablating renal nerves using an RF ablation device having a plurality of electrodes but fails to disclose that the RF delivery element has a delivery state and an expanded state. However, Ingle discloses applying a collapsible and expandable RF energy applicator 213 to the renal nerves, wherein the applicator 213 has a plurality of struts 301 for the purpose of promoting contact with the ablation target and ensuring the desired ablation pattern due to the contact of the device with the ablation target (FIG. 18A, B; par. [0112-0116]).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Gang and Brink combination to include an expandable and collapsible RF ablation device, as taught and suggested by Ingle, for the purpose of promoting contact with the ablation target and ensuring the desired ablation pattern due to the contact of the device with the ablation target.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792